Title: James Madison to Mathew Carey, 7 December 1827
From: Madison, James
To: Carey, Mathew


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Decr. 7. 1827
                            
                        
                        
                        Since the  receipt of your two letters of the 5 & 6th. of Ocr. a third with additional proofs in
                            the manufacturing cause, has called for my acknowledgts. I now pray you to accept them for the whole year.
                        Your second letter arrived in time for the destruction of the documents accompanying the first; and I have
                            disposed of the corrected ones as occasions offered. I shall do the same with those last recd.
                        Whilst I return my thanks for your several favors, I must not omit due justice to the ability & zeal which
                            you have so long employed in advancing an object which I am persuaded as you observe that no selfish interest mixed itself
                            with the pursuit of public good.
                        
                            
                                
                            
                        
                    